DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 9-16, and 18-21 allowable. The restriction requirement as set forth in the Office action mailed on 12/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10, 11, and 19-21 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Adam Sussman on 3/30/2021.
The application has been amended as follows: 
Claims 8 and 17 have been cancelled.
In claim 1, line 7, the following is deleted: “; and”, and in its place the following is inserted:  --;--.
In claim 1, line 12, the following is deleted: “.”  and in its place the following is inserted:  --; and wherein the internal fluid conduit is disposed within a reservoir wall and wherein the heat exchanger portion comprises at least one conduit extension in a reservoir wall portion that surrounds the air space.--.
In claim 12, line 9, the following is deleted: “; and”, and in its place the following is inserted:  --;--.
In claim 12, line 14, the following is deleted: “.”  and in its place the following is inserted:  --; and wherein the internal fluid conduit is disposed within a reservoir wall and wherein the heat exchanger portion comprises at least one conduit extension in a reservoir wall portion that surrounds the air space.--.
In claim 18, line 1, the following is deleted: “17”, and in its place the following is inserted:  --12--.

Allowable Subject Matter
Claims 1-7, 9-16, and 18-21 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-11 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “A fluid storage container comprising: a reservoir configured to store a fluid 
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 12-16 and 18-21 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 12, including every structural element recited in the claim.  Specifically, prior art of record does not teach or disclose the following:  “An oil storage system configured to contain oil for distribution to a gas turbine engine, the system comprising: a reservoir configured to store oil between a minimum fluid level and a maximum fluid level, wherein the maximum fluid level allows for an air space in the reservoir above the oil; a fluid input port to receive oil from the gas turbine engine and to deposit the oil into the reservoir; an internal oil conduit comprising a fluid input opening below the minimum fluid level, the internal oil conduit extending upward; and a heat exchanger portion in sufficient proximity to the air space to provide a thermal exchange, the heat exchanger portion configured to receive oil from a bottom end of the reservoir to cool the air space, wherein the internal oil conduit continues extending downward from the heat exchanger portion to a fluid output opening for distribution to the gas turbine 
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654